Exhibit 10.13



ASSIGNMENT AGREEMENT

To

FIRST AMENDMENT

THIS ASSIGNMENT AGREEMENT TO FIRST AMENDMENT (this "Agreement"), effective as of
June 26, 2020, is entered into by and between NAPO PHARMACEUTICALS, INC., a
Delaware corporation ("Assignor"), and OASIS CAPITAL, LLC, a Puerto Rico limited
liability company ("Assignee"). Capitalized terms used herein but not otherwise
defined shall have the meanings ascribed to them in the Purchase Agreement (as
defined below).

WHEREAS, pursuant to the terms of that certain Accounts Receivable Purchase
Agreement, made effective as of May 12, 2020, as amended by the First Amendment
thereto dated as of June 26, 2020 (collectively, the "Purchase Agreement"), by
and among the Assignee, the Assignor and Jaguar Health, Inc., the parties herein
have agreed, among other things, that the Assignor will sell, transfer and
convey to the Assignee the Second Tranche, in accordance with the terms of the
Purchase Agreement.

NOW, THEREFORE, in consideration of the promises and of the respective
agreements and conditions contained herein, the Assignor and the Assignee,
intending to be legally bound, hereby agree as follows:

1.The Assignor does hereby grant, convey, transfer and assign to the Assignee,
and its successors and assigns, effective as of the date hereof, all of the
Assignor's rights, titles and interests in and to the Second Tranche that are
detailed on attached Exhibit A, free and clear of all liens, security interests,
encumbrances and other matters as more particularly detailed in the Purchase
Agreement.

2.The Assignee hereby accepts the assignment of the Second Tranche as
contemplated by this Agreement and in accordance with the terms of the Purchase
Agreement.

3.Nothing herein expressed or implied is intended to confer upon any person or
party, other than the Assignee and the Assignor and their respective successors
and assigns, any rights, remedies, obligations or liabilities.

4.This Agreement may not be amended or modified in any respect, except by a
written instrument signed by the parties hereto making specific reference to
this Agreement. This Agreement shall inure to the benefit of and be binding upon
the parties and their respective successors and assigns.

5.This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one and
the same document. Any signature to this Agreement delivered via facsimile, PDF
format or other electronic means shall be deemed an original for all purposes.

6.This Agreement is governed by and construed in accordance with the internal
laws of the State of New York, without regard to conflict of laws principles.

7.If any term, provision or clause hereof, or of any other agreement or document
which is required by this Agreement, is held to be invalid, such invalidity
shall not affect or render invalid any other provision or clause hereof or
thereof, all of which shall remain in full force and effect. If any provision of
this Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only as broad as is enforceable under applicable law.



--------------------------------------------------------------------------------

8.Notwithstanding anything herein to the contrary, the provisions of this
Agreement shall be subject to the provisions of the Purchase Agreement, and, if
and to the extent the provisions of this Agreement are inconsistent in any way
with the provisions of the Purchase Agreement, the provisions of the Purchase
Agreement shall be controlling. Nothing contained herein shall be deemed to
alter, modify, expand or diminish the terms and provisions set forth in the
Purchase Agreement.



[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above by their respective officers thereunto duly
authorized.



ASSIGNOR:







NAPO PHARMACEUTICALS, INC.,



a Delaware corporation











By:





Name:

Lisa A. Conte



Title:

President and CEO











ASSIGNOR:



OASIS CAPITAL, LLC,



a Puerto Rico limited liability company











By:





Name:

Adam R. Long



Title:

Managing Member



--------------------------------------------------------------------------------